                                               [Dkt. Nos. 36, 39]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


MAURICE COLLINS,

     Plaintiff,                    Civil No. 17-5345 (RMB/JS)

          v.                                 OPINION

NATIONAL STUDENT LOAN PROGRAM,

     Defendant.




APPEARANCES:

KIMMEL & SILVERMAN, P.C.
By: Kareem Raouf Seifeldin, Esq.; Rachel Rebecca Stevens, Esq.;
Richard J. Albanese, Esq.; Amy Lynn Bennecoff Ginsburg, Esq.
30 East Butler Pike
Ambler, Pennsylvania 19002
          Counsel for Plaintiff Maurice Collins

LAW OFFICES OF KENNETH L. BAUM, LLC
By: Kenneth L. Baum, Esq.
167 Main Street
Hackensack, New Jersey 07601
          Counsel for Defendant National Student Loan Program
	
BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff Maurice Collins (“Plaintiff”) brought this action

against Defendant National Student Loan Program (“Defendant” or

“NSLP”), alleging violations of the Telephone Consumer

Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227.   Now, this

matter comes before the Court upon the parties’ cross-motions

for summary judgment.   Plaintiff moves for Summary Judgment on

TCPA liability (“Pl.’s MSJ”)[Dkt. No. 36-1], asserting that

Defendant’s system for initiating calls to cell phones

constitutes an Automated Telephone Dialing System (“ATDS”).     In

opposition, Defendant filed its own motion for Summary Judgment

(“Def.’s MSJ”)[Dkt. No. 39-5], arguing that its LiveVox Human

Call Initiator system requires manual human intervention to

initiate each phone call and, thus, does not meet the definition

of an ATDS under the TCPA.   For the reasons set forth below, the

Court will DENY Plaintiff’s motion for summary judgment and

GRANT Defendant’s motion for summary judgment.


I.   FACTUAL AND PROCEDURAL BACKRGROUND

     Defendant is a private, non-profit student loan guaranty

agency in the Federal Family Education Loan (“FFEL”) program.

Defendant’s Statement of Undisputed Facts (“DSUMF”)[Dkt. No. 39-

4], at ¶ 1.   Defendant’s business involves processing loan

applications submitted for guaranty, issuing loan guaranties,


                                 2
assisting lenders with delinquent loans, paying lender claims

for loans in default, and collecting those loans.   Id. at ¶ 4.

From January 7, 2015 through October 3, 2015, NSLP made 206

calls to Plaintiff’s cell phone regarding his delinquent student

loan payments.    Id. at ¶ 23. Plaintiff told Defendant’s

representatives, on at least one occasion, to cease any further

calls to his cell phone.   See Defendant’s Response to

Plaintiff’s Statement of Undisputed Material Facts (“Def.’s

Resp. to PSUMF”)[Dkt. No. 45], at ¶ 6].   However, Defendant’s

representatives continued to call Plaintiff’s cell phone until

October 2015, when the loan defaulted and was transferred to the

Department of Education for collection. See DSUMF at ¶ 24.

     Defendant initiated these calls to Plaintiff’s cell phone

number using the LiveVox HCI system, a system purportedly

designed to involve human intervention in calls directed to cell

phone numbers.    See Plaintiff’s Response to Defendant’s

Statement of Undisputed Material Facts (“Pl.’s Resp. to

DSUMF”)[Dkt. No. 47], at ¶ 8. The human intervention aspect of

the HCI system involves the combination of “clicker agents” and

“closer agents.”   DSUMF, at ¶¶ 11-12. Cell phone numbers are

electronically uploaded into the HCI system and presented to the

clicker agent, who must physically click a dialog box to launch

the call.   Id.   Although the HCI system selects which phone

numbers are presented to the clicker agent, the software cannot

                                  3
dial the number unless the clicker agent manually clicks the

button to initiate the call. Id.       If the call is answered, the

clicker agent then transfers the call to a “closer agent” who

speaks directly with the call recipient. Id.

     Defendant utilizes two LiveVox calling systems; one to

reach cell phone numbers (HCI) and the other to reach landlines

(called “Quick Connect”). See Pl.’s Resp. to DSUMF at ¶ 15.

Whereas the HCI software requires human intervention to initiate

each call, the Quick Connect system uses some predictive

capabilities to call landline numbers. DSUMF at ¶ 15.      It is

undisputed that the calls to Defendant’s cell phone, the only

calls at issue in this case, were initiated using the HCI

software. See Pl.’s Resp. to DSUMF at ¶ 25.      However, Plaintiff

alleges that HCI and Quick Connect are simply different “modes”

of operation for the same underlying LiveVox system. See Pl.’s

MSJ at 7.   Thus, Plaintiff alleges that the existence of

Defendant’s other dialing system demonstrates that “Defendant’s

LiveVox system as a whole clearly has the present capacity

without modification to place calls from a stored list without

human intervention.” Id. (emphasis added).

     Defendant disputes Plaintiff’s characterization of its call

methodology, arguing that its cell phone and landline dialing

systems are separate and distinct, “and each has its own

dedicated and separate hardware and software.” See Def.’s Resp.

                                   4
to PSUMF at ¶ 11.   Defendant explains that it designates each

phone number, received from lenders or loan servicers, as either

a landline or cell phone number and then has the number uploaded

into the appropriate segregated system. See id.   Defendant

further contends that the LiveVox HCI system “does not have the

capacity to autodial” and “contains no features that can be

activated, deactivated, or added to the system to enable

autodialing.” See DSUMF at ¶ 13.

      On July 21, 2017, Plaintiff commenced this action by filing

a one-count Complaint [Dkt. No. 1], alleging that Defendant

violated the TCPA by using an ATDS to call Plaintiff without his

prior express consent.   The parties engaged in discovery, and

that process has concluded.   On summary judgment, the parties

dispute whether Defendant’s LiveVox HCI system for initiating

calls to Plaintiff meets the definition of an ATDS under

§ 227(a)(1) of the TCPA.


II.   SUMMARY JUDGMENT STANDARD

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R.

Civ. P. 56(a).   A fact is “material” only if it might impact the

“outcome of the suit under the governing law.” Gonzalez v. Sec’y

of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir. 2012).     A


                                   5
dispute is “genuine” if the evidence would allow a reasonable

jury to find for the nonmoving party. Id.

     In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party. Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).   However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial. Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).   Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them. Scott v. Harris, 550 U.S. 372, 380 (2007).    In the

face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.” Walsh v. Krantz,

386 F. App’x 334, 338 (3d Cir. 2010).

     The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions

on file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.”

Connection Training Servs. v. City of Phila., 358 F. App’x 315,

318 (3d Cir. 2009).   “If the moving party meets its burden, the

burden then shifts to the non-movant to establish that summary

                                 6
judgment is inappropriate.” Id.   In the face of a properly

supported motion for summary judgment, the nonmovant’s burden is

rigorous: he “must point to concrete evidence in the record”;

mere allegations, conclusions, conjecture, and speculation will

not defeat summary judgment. Orsatti v. New Jersey State Police,

71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v. Danberg, 594

F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir.

2009)(“[S]peculation and conjecture may not defeat summary

judgment.”).    Moreover, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not

need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).


III. ANALYSIS

     A. Defining “ATDS” under the TCPA

     The TCPA was passed by Congress to protect consumers from

receiving, “intrusive and unwanted calls.” Gager v. Dell Fin.

Servs., LLC, 727 F.3d 265, 268 (3d Cir. 2013)(citing Mims v.

Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012)).   To achieve

this goal, the TCPA prohibits any person from “mak[ing] any call

(other than a call made for emergency purposes or made with the

prior express consent of the called party) using any automatic


                                  7
telephone dialing system or an artificial or prerecorded

voice...to any telephone number assigned to a...cellular

telephone service.” 47 U.S.C. § 227(b)(1)(A).    Under the

statute, an “automatic telephone dialing system” is defined as

“equipment which has the capacity—(A) to store or produce

telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers.” 47 U.S.C. §

227(a)(1).

     At summary judgment, the case hinges on whether Defendant’s

call system qualifies as an ATDS under the TCPA.   Defendant

argues that the LiveVox HCI system is not an ATDS or “predictive

dialer” under the TCPA because it does not use random or

sequential number generators, and each call must be initiated

through manual human intervention. See Def’s MSJ at 15.

According to Defendant, the HCI system cannot initiate a call

unless the clicker agent clicks the dialog box to dial that

specific cell phone number. See DSUMF at ¶ 11.

     Plaintiff does not allege that LiveVox HCI automatically

generates and dials cell phone numbers completely without human

intervention.   Rather, Plaintiff argues that Defendant’s

underlying call system has the potential “capacity” to function

as an ATDS.   Plaintiff defines an ATDS as: “(1) Any equipment

that has the capacity to dial calls from stored lists without

human intervention at the point of dialing whether or not it is

                                 8
actually used to do so when a particular call is placed; OR (2)

has the capacity to dial calls from stored lists without

meaningful human intervention as determined on a case by case

basis.” See Pl.’s MSJ at 7(citing Meyer v. Portfolio Recovery

Associates, 707 F.3d 1036, 1043 (9th Cir. 2012))(emphasis

added).   Relying on this broad definition, Plaintiff argues that

Defendant’s dialing equipment is part of a system with the

latent or potential “capacity” to place autodialed calls.

Plaintiff also argues that LiveVox HCI lacks any “meaningful”

human intervention. See id.

     Over the past two decades, there have been numerous

attempts to clarify the statutory definition of ATDS. See In re

Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 F.C.C. Rcd. 15391, 15392 ¶ 2 n.5 (2012)(“2012 Ruling”);

In re of Rules & Regulations Implementing the Tel. Consumer

Prot. Act of 1991, 23 F.C.C. Rcd. 559, 566 ¶ 13 (2008)(“2008

Ruling”); In re Rules and Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14091, 14093

(2003)(“2003 Ruling”).   Generally, courts have held that the

basic function and defining characteristic of an ATDS is “the

capacity to dial numbers without human intervention.” See

Glasser v. Hilton Grand Vacations Co., LLC., 2018 WL 4565751, at

*2 (M.D. Fla. Sept. 24, 2018)(citing 2003 Ruling, 18 F.C.C. Rcd.

at 14091 ¶ 132).   In 2015, the FCC issued its most recent ruling

                                 9
that purported to clarify and effectively expand the definition

of an ATDS. See In re Rules & Regulations Implementing the

Tel.Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (2015)(“2015

Ruling”).   Notably, the 2015 Ruling expanded the concept of

“capacity,” holding that “the capacity of an [ATDS] is not

limited to its current configuration but also includes its

potential functionalities” with modifications such as software

changes. Id. at 7974.

     In March 2018, the United States Court of Appeals for the

District of Columbia Circuit struck down the 2015 Ruling,

holding that the FCC’s effort to expand the definition of an

ATDS constituted an “unreasonably expansive interpretation of

the statute.” ACA International v. FCC, 885 F.3d 687, 692 (D.C.

Cir. 2018).   The D.C. Circuit scrutinized the FCC’s statutory

interpretation of the term “capacity,” finding that FCC’s

interpretation was “utterly unreasonable in the breadth of its

regulatory [in]clusion,” because a “straightforward reading of

the ruling invites the conclusion that all smartphones are

[ATDSs].” Id. at 699.

     Although the United States Court of Appeals for the Third

Circuit initially followed the broad interpretation of

“capacity” from the 2015 Ruling, see Dominguez v. Yahoo, Inc.,

629 F. App'x 369, 372 (3d Cir. 2015)(“Dominguez I”), following

ACA International, the Third Circuit revisited the issue and

                                10
invalidated the 2015 Ruling. See Dominguez v. Yahoo, Inc., 894

F.3d 116, 119 (3d Cir. 2018)(“Dominguez II”)(“In light of the

D.C. Circuit's holding, we interpret the statutory definition of

an autodialer as we did prior to the issuance of the 2015

Declaratory Ruling.”).   In Dominguez II, the Third Circuit held

that what makes a device an ATDS is not the “latent or potential

capacity to function as an autodialer,” but rather the “present

capacity to function as an autodialer by generating random or

sequential telephone numbers and dialing those numbers.” See id.

at 119, 121; accord King v. Time Warner Cable Inc., 894 F.3d

473, 481 (2d Cir. 2018)(“we conclude that the term ‘capacity’ in

the TCPA's definition of a qualifying autodialer should be

interpreted to refer to a device's current functions, absent any

modifications to the device's hardware or software.”).


     B. The LiveVox HCI System

     At summary judgment, the parties dispute the precise

details of the LiveVox HCI system (for example, whether the HCI

system for dialing cell phones is distinct from Defendant’s

Quick Connect system used to call landlines).   However, there is

no dispute that all calls from Defendant’s representatives to

Plaintiff were placed using the HCI system, which utilizes human

clicker agents. See Pl.’s Resp. to DSUMF at ¶ 25.




                                 11
     Plaintiff admits that all calls from Defendant were

initiated using the HCI system, but argues that LiveVox HCI

qualifies as an ATDS because the system lacks any “meaningful”

human intervention or discretion.    According to Plaintiff, the

clicker agent “does not have a choice of which number on their

screen to call, but merely clicks from the bottom to the top

through the list as there is no decline, next, or skip button

that would allow a ‘clicker’ agent to skip a telephone number.”

Pl.’s MSJ at 12.   Despite this lack of discretion, Plaintiff

acknowledges that the HCI system only initiates a call if the

clicker agent “push[es] a button which dials the number.” See

PSUMF at ¶ 15.

     Although LiveVox HCI’s level of human intervention may seem

minimal, every court to examine this issue has held that the

clicker agent’s role prevents the system from qualifying as an

ATDS under the statute. See, eg., Fleming v. Associated Credit

Servs., Inc., No. 16-3382, 2018 WL 4562460, at *11 (D.N.J. Sept.

21, 2018)(“[t]he action of the ‘clicker agent’… constitutes

enough ‘human intervention’ to bring the system outside the

statutory definition of an ATDS”); Schlusselberg v. Receivables

Performance Mgmt., LLC, No. CV 15-7572, 2017 WL 2812884, at *3

(D.N.J. June 29, 2017)(“the inclusion of human operation in the

HCI system does not allow the system itself to produce telephone

numbers to be called, using a random or sequential number

                                12
generator”); Hatuey v. IC Sys., Inc., 2018 WL 5982020, at *7 (D.

Mass. Nov. 14, 2018)(holding that the act of the clicker agent

“alone disqualifies the LiveVox HCI system as an ATDS under the

TCPA”); Marshall v. CBE Grp., Inc., 2018 WL 1567852, at *7 (D.

Nev. Mar. 30, 2018)(“the overwhelming weight of authority

applying this element hold that ‘point-and-click’ dialing

systems… do not constitute an ATDS as a matter of law in light

of the clicker agent's human intervention”); Smith v. Stellar

Recovery, Inc., 2017 WL 1336075, at *5 (E.D. Mich. Feb. 7,

2017), report and recommendation adopted, 2017 WL 955128 (E.D.

Mich. Mar. 13, 2017)(“When the HCI system is in use, human

intervention—the function of the clicker agents—is clearly

required”); Arora v. Transworld Sys. Inc., 2017 WL 3620742, at

*3 (N.D. Ill. Aug. 23, 2017)(“every call made using the Human

Call Initiator requires direct human intervention to initiate”);

Pozo v. Stellar Recovery Collection Agency, Inc., 2016 WL

7851415, *3 (M.D. Fla. 2016)(“Dialing systems which require an

agent to manually initiate calls do not qualify as autodialers

under the TCPA”).   Accordingly, Defendant’s HCI system does not

constitute an ATDS under the TCPA because the system cannot

initiate calls without manual human intervention by a clicker

agent.

     Plaintiff also contends that the HCI software is part of a

larger system with the potential capacity to function as an

                                13
ATDS.    Despite this assertion, Plaintiff’s own statements

demonstrate that the HCI system, as presently used by Defendant,

operates separately from the Quick Connect system.      In his

response to Defendant’s Statement of Undisputed Material of

Facts, Plaintiff admits that the HCI software operates on a

separate server from Quick Connect, that lists with phone

numbers for cell phones and landlines are uploaded to different

servers, that “LiveVox HCI mode has its own software and

hardware,” and that “the HCI server itself cannot be modified by

NSLP, does not have a random or sequential number generator, and

does not have an artificial or pre-recorded voice.”      See Pl.’s

Resp. to DSUMF at ¶¶ 11, 13, 16.       Based on the record, including

Plaintiff’s own admissions, this Court finds that the LiveVox

HCI system is separate and distinct from the Quick Connect

system.

        As clarified by the Third Circuit in Dominguez II, after

ACA International, Plaintiff cannot rely on an argument that the

system “had the latent or potential capacity to function as [an]

autodialer.” Dominguez II, 894 F.3d at 119.      Instead, Plaintiff

must provide evidence that the system “had the present capacity

to function as an autodialer.” Id.      Ultimately, Plaintiff fails

to cite any evidence in the record that would lead a reasonable

juror to conclude that LiveVox HCI has the “present capacity” to

initiate autodialed calls to cell phone numbers without

                                  14
modifications to the system.   Therefore, Plaintiff’s TCPA claim

fails as a matter of law.


IV.   CONCLUSION

      For the reasons set forth above, Defendant’s Motion for

Summary Judgment will be GRANTED and Plaintiff’s Motion for

Summary Judgment will be DENIED.     An appropriate Order shall

issue on this date.



DATED: December 20, 2018



                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                                15
